Citation Nr: 1450396	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  12-10 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant is represented by: Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from October 9, 1973 to November 9, 1973.  

In December 2013, the Board remanded this appeal for additional evidentiary development.  It has since been returned to the Board for further appellate action.  


FINDINGS OF FACT

1.  Bilateral pes planus was noted upon examination, acceptance, and enrollment into service.  

2.  Bilateral pes planus was not permanently worsened as a result of service and was not aggravated beyond the natural progress of the disease by service.  


CONCLUSION OF LAW

Bilateral pes planus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for bilateral pes planus.  While he concedes that he had bilateral pes planus prior to service, he contends that active service aggravated the condition beyond its natural progress.  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Service treatment records include a copy of the October 1973 enlistment examination which reveals a finding and notation of pes valgo planus and a physical profile (PULHES) rating for the lower extremities of "2."  

PULHES is the six categories into which a physical profile is divided.  The P stands for physical capacity or stamina; the U for upper extremities; the L for lower extremities; the H for hearing and ear; the E for eyes; and the S stands for psychiatric).  Four numerical designations are assigned for evaluating the individual's functional capacity in each of the six factors.  A designator of "2" under any or all factors indicates that an individual possesses some medical condition or physical defect that may require some activity limitations.  See 9-3(c)(1) Army Regulation 40-501, Change 35; Hanson v. Derwinski, 1 Vet. App. 512 (1991); Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).

Accordingly, with respect to pes planus, the presumption of soundness does not attach.  The Veteran was not in sound condition when examined, accepted, and enrolled into service, but had disabling pes planus noted on the examination report.  Therefore, service connection for bilateral pes planus is not warranted.  The only VA benefit that can be awarded is for aggravation of pes planus.  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The initial burden falls on the veteran to establish an increase in the severity of the preexisting disability.  See Jenson v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2013).

Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-1 (1995).  Evidence of the veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service.  Verdon, 8 Vet. App. 529.

Service treatment records reveal that the Veteran sought treatment for painful flat feet on October 15, 1973, (within the first week of active duty) and again on October 27, 1973.  He was referred for an orthopedic consultation.  A November 5, 1973, report of orthopedic consultation reveals a diagnosis of symptomatic pes planus EPTE (existing prior to entry).  It was noted on the report that the Veteran had undergone surgery on his feet prior to service, in 1972, at a private hospital.  The recommendation of the orthopedic consultation was separation.  

A medical board examination in November 1973 reveals the Veteran's description of a lifelong history of the pes planus.  He was found not to meet the minimal physical standards for enlistment and to be unfit for active duty.  Significantly, the reason for discharge was not "disability" but "erroneous enlistment."  Pes planus was considered not to be the result of the performance of active duty.  He was discharged after 4 weeks of active duty.

Thus, the service treatment records reveal the same diagnosis prior to service, at service entry, and at the medical board examination.  There is no discrete injury to the feet during service, but simply treatment for symptoms with a subsequent determination that the Veteran's acceptance at enlistment had been in error.  The service treatment records provide probative evidence that there was no worsening of the bilateral pes planus during service.  

In January 1977, four years after discharge, in apparent support of the Veteran's attempt to reenlist in the Navy, a private podiatrist, Dr. V, noted that the Veteran underwent triple arthrodesis of the left foot in late 1974 (about 1 year after discharge) and was casted for about 3 months.  He recuperated unusually well and was totally pain free after removal of the cast and subsequently scheduled for an operation on the other foot.  The same operation was again performed, triple arthrodesis, on the right foot, in mid-1975.  Dr. V related that the Veteran likewise recuperated totally uneventfully and went on to total recovery.  He was noted to be presently engaged in competitive boxing and other sports.  Dr. V expressed confidence that the Veteran could engage in the Navy without any complication concerning his feet.  

While this evidence reflects the Veteran's decision to undergo surgery on the feet approximately one year after service separation, it does not indicate that there was any additional disability than was present at service entry, or that the disability had worsened because of service.  As noted above, the medical board examination reflects a finding that the Veteran should not have been accepted at enlistment due to the condition of his feet at that time. 

The Veteran did not file a claim for benefits until February 2010, more than 35 years after his brief period of active duty.  In conjunction with his claim, he underwent a VA examination in March 2011.  After reviewing the record, the examiner diagnosed pes planus and opined that it was less likely as not that the flat feet were worsened, exacerbated, or aggravated by only 6 weeks in the service (the examiner misstated the amount of time of service as it was only 4 weeks).  According to the examiner, the Veteran had pre-existing pes planus that was less likely as not related to service.  

In a March 2014 examination, an examiner diagnosed pes planus and opined that the disorder was not aggravated beyond its natural progression by an in-service event, injury, or illness.  The rationale was that the Veteran was in service for 6 weeks (actually 4 weeks) with a preservice history of bilateral pes planus for which he had undergone surgery prior to enlistment.  According to the examiner, the foot disorder was severe prior to service.  Based on review of the service treatment records, examination of the Veteran, and his medical history, the examiner opined that it was less likely than not that the foot disorder underwent a permanent increase in severity during service.  

Also of record is an opinion from a private podiatrist, Dr. W dated in May 2010.  Dr. W diagnosed several conditions, including (1) previous triple arthrodesis bilaterally with partial fusion of the talon-navicular bilaterally, (2) degenerative joint changes of ankle, (3) previous arthroplasty 5th bilaterally and contracted digits, and (4) pain on gait and during ambulation.  He opined, without specifying to which diagnosis it applied, that "[t]his problem started while in the military and caused his discharge."  

In weighing the conflicting medical opinions regarding worsening, the Board finds it significant that Dr. W's May 2010 opinion appears to be uninformed as to the pre-service diagnosis of pes planus as well as the pre-service foot surgery.  Indeed, the opinion does not address aggravation, but concludes that the pes planus, as well as an ankle disability, began in service.  An opinion that is based on inaccurate facts cannot be accorded substantial probative weight.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993). 

In contrast, the VA opinions are based on an accurate understanding of the facts surrounding the onset of the bilateral foot disorder and the symptomatology in service.  In particular, the March 2014 opinion is accompanied by a rationale that is consistent with the record and that is explained in terms of the underlying medical principles.  This opinion provides probative and persuasive evidence against any worsening of the Veteran's pes planus in service and is accorded greater probative weight.  

The Veteran has also provided his written assertion that his foot disability was worsened by service.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, distinguishing an in-service exacerbation of symptoms from a true worsening of pes planus falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  His assertion is therefore not competent evidence of worsening or aggravation.

As the Veteran has not met the burden of establishing a worsening of the bilateral foot disability in service, there is no presumption of aggravation.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The Veteran also bears the burden of establishing that his foot disability was aggravated by service, and that such aggravation was beyond the natural progress of the disease.  The Board finds that this burden has not been met.  Accordingly, the Board concludes that service connection for aggravation of pes planus is not warranted.  

Finally, the Veteran does not assert that there has been any deficiency in the notice provided to him in March 2010 and January 2014 under the Veterans Claims Assistance Act of 2000 (VCAA) and has not identified any prejudice resulting any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The RO has also obtained a thorough medical examination regarding the claim, as well as two medical opinions.  He has made no specific allegations as to the inadequacy of the opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In this case, the Board finds that the RO substantially complied with the Board's remand instructions.  The first instruction was to contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  This was accomplished in a January 2014 letter, which specifically identified the records noted in the Board's remand instructions, i.e., treatment records dated from January 1973 to the present, as well as records from a private hospital dated in 1972, and which included release forms for the Veteran to complete and return.  He did not respond to this letter or submit any release forms.  

Accordingly, all subsequent action specified in the remand including (1) attempting to procure copies of all records, (2) documenting all attempts to secure evidence, (3) notifying the Veteran and his representative of information the RO was unable to obtain, and (4) affording him an opportunity to respond, were not necessary.  The RO also obtained a supplemental opinion regarding aggravation of the Veteran's pes planus by service.  The Board concludes that the RO's actions provide substantial compliance with the Board's remand instructions and additional development is not necessary.  


ORDER

Service connection for bilateral pes planus is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


